IN THE SUPREME COURT OF MISSISSIPPI

                                 NO. 2018-JP-01537-SCT

MISSISSIPPI COMMISSION ON JUDICIAL
PERFORMANCE

v.

JUDGE JESSE BURTON


DATE OF JUDGMENT:                          10/23/2018
TRIAL JUDGE:                               HON. KENT McDANIEL
COURT FROM WHICH APPEALED:                 MISSISSIPPI COMMISSION ON JUDICIAL
                                           PERFORMANCE
ATTORNEYS FOR APPELLANT:                   DARLENE D. BALLARD
                                           RACHEL WILSON MICHEL
                                           MEAGAN COURTNEY BRITTAIN
ATTORNEY FOR APPELLEE:                     RICHARD B. LEWIS
NATURE OF THE CASE:                        CIVIL - JUDICIAL PERFORMANCE
DISPOSITION:                               PUBLIC REPRIMAND AND FINE OF $500 -
                                           04/25/2019
MOTION FOR REHEARING FILED:
MANDATE ISSUED:


       EN BANC.

       MAXWELL, JUSTICE, FOR THE COURT:

¶1.    On July 17, 2017, Jesse Burton—a justice court judge for the Southern District of

Coahoma County—filed an affidavit claiming his former girlfriend had stolen money and

personal property from him. Based on this affidavit, another justice court judge issued an

arrest warrant for Judge Burton’s girlfriend, Regina Burt. But before the warrant was served,

Judge Burton changed his mind and instructed the clerk’s office to rescind the warrant that

the other judge had issued. As directed, the deputy clerk replaced Judge Burton’s girlfriend’s
name on the warrant with Jane Doe and instructed the sheriff’s office not to execute it.

¶2.    Acting on a complaint from Burt, on August 29, 2018, the Mississippi Commission

on Judicial Performance filed a formal complaint against Judge Burton, who cooperated and

entered an agreed stipulation of facts with the Commission. The parties’ agreement included

the Commission’s recommended sanction of a public reprimand and $500 fine. After review,

this Court agrees with the Commission’s findings and recommended sanction.

                      Background Facts and Procedural History

¶3.    As part of the stipulation of agreed facts, which included a proposed sanction, Judge

Burton agreed he committed misconduct when he ordered a deputy clerk to rescind his

former girlfriend’s arrest warrant. He agreed he violated Canons 1, 2A, 2B, 3B(1), 3B(2),

and 3E(1) of the Code of Judicial Conduct of Mississippi and Mississippi Code Section 97-

11-1. This was Judge Burton’s first disciplinary matter before the Commission in his twenty-

seven-year career as a justice court judge. And the Commission recommended he be publicly

reprimanded and fined $500. After a hearing, the Commission adopted the agreed stipulation

of facts and recommended sanction in a five-to-one vote. The Commission and Judge Burton

filed a joint motion, asking this Court accept the Commission’s findings and recommended

sanctions.

                                        Discussion

¶4.    Mississippi Constitution article 6, section 177A, vests this Court with the power to,

on the recommendation of the Commission on Judicial Performance, “remove from office,

suspend, fine or publicly censure or reprimand any justice or judge of this state for . . .”



                                             2
willful misconduct in office or conduct prejudicial to the administration of justice that brings

the judicial office into disrepute. Miss. Const. art. 6, § 177A; see also Miss. Comm’n on

Judicial Performance v. Vess, 227 So. 3d 952, 956 (Miss. 2017). As the ultimate

decision-maker in judicial performance cases, we conduct an independent review of the

record. Miss. Comm’n on Judicial Performance v. Thompson, 80 So. 3d 86, 88 (Miss.

2012). While we carefully consider the Commission’s findings and recommendations, we

are not bound by them and may impose lesser or more severe sanctions. Miss. Comm’n on

Judicial Performance v. Osborne, 16 So. 3d 16, 19 (Miss. 2009). This is true even when

the Commission and judge enter into a joint recommendation. Miss. Comm’n on Judicial

Performance v. Sanford, 941 So. 2d 209, 217-18 (Miss. 2006). In short, our task is to

determine if the judge committed misconduct and, if so, to decide on an appropriate sanction.

       I.     Misconduct

¶5.    Judge Burton acknowledged and agreed that rescinding an arrest warrant, signed by

another judge in a matter in which he was a party, prejudiced the administration of justice

and brought the judicial office into disrepute. And he acknowledged and agreed that his

actions violated Canons 1, 2A, 2B, 3B(1), 3B(2), and 3E(1) of the Code of Judicial Conduct

of Mississippi and Mississippi Code Section 97-11-1.1

       1
        Canon 1 of the Code of Judicial Conduct provides, in relevant part, that “[a] judge
should participate in establishing, maintaining, and enforcing high standards of conduct, and
shall personally observe those standards so that the integrity and independence of the
judiciary will be preserved.”

        Canon 2A of the Code of Judicial Conduct provides that “[a] judge shall respect and
comply with the law and shall act at all times in a manner that promotes public confidence
in the integrity and impartiality of the judiciary.”

                                               3
¶6.    This Court has found willful misconduct when a judge interfered in matters before

another judge. See Thompson, 80 So. 3d at 92. Willful misconduct may also exist when a

judge has a clear conflict of interest, but still remains involved in the case. See Miss.

Comm’n on Judicial Performance v. Bowen, 123 So. 3d 381, 384-85 (Miss. 2013); see also

Miss. Comm’n on Judicial Performance v. Hartzog, 32 So. 3d 1188, 1193-94 (Miss. 2010).

¶7.    Judge Burton interfered with an arrest warrant that another judge had issued. Judge

Burton was also a party in that matter. Both he and the Commission agreed his willful

misconduct prejudiced the administration of justice and brought the judicial office into

disrepute. We find Judge Burton committed willful misconduct.


       Canon 2B of the Code of Judicial Conduct provides, in relevant part, that “[j]udges
shall not allow their family, social, or other relationships to influence the judges’ judicial
conduct or judgment.”

       Canon 3B(1) of the Code of Judicial Conduct provides that “[a] judge shall hear and
decide all assigned matters within the judge’s jurisdiction except those in which
disqualification is required.”

       Canon 3B(2) of the Code of Judicial Conduct provides, in relevant part, that “[a]
judge shall be faithful to the law and maintain professional competence in it.”

        Canon 3E(1) of the Code of Judicial Conduct provides, in relevant part, that “[j]udges
should disqualify themselves in proceedings in which their impartiality might be questioned
. . . where . . . the judge . . . is a party to the proceeding . . . .”

       Mississippi Code Section 97-11-1 states that:

       If any clerk of any court, or public officer or any other person, shall wittingly
       make any false entry, or erase any work or letter, or change any record
       belonging to any court or public office, whether in his keeping or not, he shall,
       on conviction thereof, be imprisoned in the penitentiary for a term not
       exceeding ten years, and be liable to the action of the party aggrieved.

Miss. Code Ann. § 97-11-1 (Rev. 2014).

                                              4
       II.    Sanctions

¶8.    This Court considers the following six factors when deciding an appropriate,

proportionate sanction:

       (1) the length and character of the judge’s public service; (2) whether there is
       any prior caselaw on point; (3) the magnitude of the offense and the harm
       suffered; (4) whether the conduct was willful, intended to deprive the public
       of assets, or if it exploited the judge’s position; (5) whether the conduct was
       willful, intended to deprive the public of assets, or if it exploited the judge’s
       position; and (6) the presence or absence of mitigating or aggravating factors.

Vess, 227 So. 3d at 956-57 (quoting Miss. Comm’n on Judicial Performance v. Thompson,

169 So. 3d 857, 869 (Miss. 2015)).

              1.      Public Service

¶9.    Judge Burton has served as a justice court judge for Coahoma County for the past

twenty-seven years. This is his first disciplinary matter in his almost three decades in office.

              2.      Prior Caselaw

¶10.   The Commission and Judge Burton point to the similar facts and sanctions in

Mississippi Commission on Judicial Performance v. Thompson, 972 So. 2d 582, 584 (Miss.

2008), overruled on other grounds by Mississippi Commission on Judicial Performance v.

Boone, 60 So. 3d 172 (Miss. 2011). In that case, two sisters got into a fight at their

grandmother’s funeral. One of them, Deborah Moody, filed charges against the other. Id.

While in the justice court clerk’s office, Moody spoke with Judge Thompson. He initially

advised her that another judge should handle her case. Id. But while Moody sought to

initiate her case with a different justice court judge—Judge Sheffield—Judge Thompson

intervened and tried to discuss the warrant with Judge Sheffield before it was issued. Id.


                                               5
Judge Sheffield declined to discuss the matter with Judge Thompson and said he intended

to move forward and issue the warrant. Id.

¶11.   Afterwards, Judge Thompson instructed a deputy clerk not to issue the warrant. Id.

at 584-85. The aggrieved Moody soon learned what Judge Thompson had done and reported

these actions to Judge Sheffield. Id. Judge Sheffield ordered the clerk’s office to issue the

warrant. He also gave Moody the number for the Mississippi Commission on Judicial

Performance. Id.

¶12.   An investigation into Judge Thompson’s alleged misconduct was initiated. And the

Commission and Judge Thompson entered an agreed statement of facts and proposed

recommendation, which they submitted to this Court. Id. at 585. The Commission

recommended Judge Thompson be publicly reprimanded and fined $100. Id. After review,

this Court agreed with the Commission’s recommendations and ordered Judge Thompson to

be publicly reprimanded and fined $100. Id.

¶13.   Thompson is somewhat similar to this case. Both Thompson and this matter deal

with a justice court judge’s interfering with issuing warrants. Although the warrant in

Thompson was issued and resulted in Moody’s sister’s arrest, here, Judge Burton’s

misconduct resulted in a warrant not being issued. Instead, he meddled in a case involving

his own interests and gave an order he should not have given. However, these cases are close

enough in context to say the Commission’s recommended sanction of a public reprimand and

a $500 fine—an increased fine from that in Thompson—is supported.

              3.     Magnitude of the Offense and Harm Suffered



                                             6
¶14.   Judge Burton’s situation is unusual. He is both the complainant who filed an affidavit

supporting an arrest warrant and the judge whose interference kept the warrant from being

executed. Still, as this Court has pointed out many times, the justice courts are the public’s

main—if not only—contact with the judicial system and if justice court judges do not act

professionally, the public will not understand or respect the legal process. See Miss.

Comm’n on Judicial Performance v. Bustin, 71 So. 3d 598, 604-05 (Miss. 2011).

¶15.   When legal disputes arise, the public must have confidence they will be decided by

an impartial jurist. By acting in an official capacity in a case in which he was a party and had

a conflicting interest, Judge Burton acted improperly. Such conduct erodes the public

perception of the judiciary. Judge Burton could have simply withdrawn his complaint, rather

than using his judicial position to snuff out the arrest warrant. And in addition to the judicial

canons, Judge Burton agreed he violated Mississippi Code Section 97-11-1, which prohibits

falsifying or erasing public records.

              4.      Pattern of Misconduct

¶16.   Judge Burton has no prior disciplinary history before the Commission. And the

Commission emphasizes this was an isolated incident in Judge Burton’s twenty-seven-year

service as a justice court judge.

              5.      Extent of Willful Misconduct, Deprivation of Public Assets, or
                      Exploitation of Position

¶17.   This Court measures the appropriate sanction by examining the extent to which the

judge’s misconduct was willful. We also consider how the judge exploited his or her

position to satisfy personal desires or whether the misconduct was intended to deprive the

                                               7
public of assets. See Miss. Comm’n on Judicial Performance v. Skinner, 119 So. 3d 294,

306-07 (Miss. 2013). When considering the extent of Judge Burton’s misconduct, this Court

must decide if he “‘acted in bad faith, good faith, intentionally, knowingly, or negligently.’”

Thompson, 169 So. 3d at 872 (quoting Miss. Comm’n on Judicial Performance v. Harris,

131 So. 3d 1137, 1146 (Miss. 2013)). Judge Burton did not deprive the public of any assets.

But, as the Commission points out, he willfully used his position for personal reasons.

See Vess, 227 So. 3d at 957. As the Commission put it, rather than “follow[] the procedure

that all other affiants are forced to follow when they no longer want to prosecute their

criminal matters . . . ,” Judge Burton, in his capacity as a judge, ordered the clerk’s office to

rescind Burt’s arrest warrant. Again, had Judge Burton acted in his capacity as complainant

and withdrawn his affidavit, this matter would not be before us. But he did not. Instead, he

exploited his office for personal reasons in a case in which he was a party.

              6.      Mitigating or Aggravating Factors

¶18.   The record shows no aggravating factors. And when a judge has recognized his or

her errors, this Court considers that recognition a mitigating circumstance. See Vess, 227 So.
3d at 957-58.      This Court also considers Judge Burton’s full cooperation with the

Commission, length of service, absence of prior misconduct, and admission of his

misconduct as mitigating factors.

                                          Conclusion

¶19.   Judge Burton violated Canons 1, 2A, 2B, 3B(1), 3B(2), and 3E(1) of the Code of

Judicial Conduct of Mississippi and Mississippi Code Section 97-11-1. His conduct was



                                               8
willful and prejudicial to the administration of justice and brought the judicial office into

disrepute. But given this was Judge Burton’s first disciplinary matter in his twenty-seven-

year service and given his full admission and cooperation with the Commission, this Court

agrees with the Commission’s recommendation to publicly reprimand Judge Burton and to

fine him $500.

¶20. JUSTICE COURT JUDGE JESSE BURTON SHALL BE PUBLICLY
REPRIMANDED IN OPEN COURT BY THE PRESIDING JUDGE ON THE FIRST
DAY OF THE NEXT TERM OF THE CIRCUIT COURT OF COAHOMA COUNTY
IN WHICH A JURY VENIRE IS PRESENT, WITH JUDGE BURTON PRESENT,
FOLLOWING THE ISSUANCE OF THE MANDATE OF THIS COURT. JUSTICE
COURT JUDGE JESSE BURTON SHALL BE FINED $500.

    RANDOLPH, C.J., KITCHENS AND KING, P.JJ., COLEMAN, BEAM,
CHAMBERLIN, ISHEE AND GRIFFIS, JJ., CONCUR.




                                             9